SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 2015 Commission File Number: 001-36349 MediWound Ltd. (Translation of registrant’s name into English) 42 Hayarkon Street Yavne, 8122745 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS Annexed hereto and incorporated herein by reference are copies of the following items being furnished by MediWound Ltd. (the “Company”): 1.Notice of Extraordinary General Meeting of the Company’s Shareholders and Proxy Statement, dated December 23, 2015, to be mailed to the shareholders of the Company in connection with the Extraordinary General Meeting of the Company’s Shareholders, which is scheduled to be held on January 28, 2016 (the “Meeting”), annexed as Exhibit 99.1 hereto. 2.Proxy Card to be mailed to holders of the ordinary shares of the Company for use in connection with the Meeting, annexed as Exhibit 99.2 hereto. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIWOUND LTD. Date: December 23, 2015 By: /s/ Sharon Malka Name: Sharon Malka Title: Chief Financial and Operations Officer 3 EXHIBIT INDEX The following exhibits are furnished as part of this Form 6-K: Exhibit Description Notice of Extraordinary General Meeting and Proxy Statement, dated December 23, 2015, in connection with the Annual General Meeting of Shareholders of the Company scheduled to be held on January 28, 2016. Proxy Card to be mailed to holders of the ordinary shares of the Company for use in connection with the Company’s Extraordinary General Meeting of Shareholders scheduled to be held on January 28, 2016. 4
